Citation Nr: 1106248	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-34 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 
38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

Sonnet Gorham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1942 to March 1946.  He died in July 2004.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In August 2008, the Board remanded the claims to 
afford the Appellant a hearing.

The Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in Boston in October 2009.  She 
submitted additional evidence at that time, along with a waiver 
of RO jurisdiction over that evidence.  The hearing transcript 
has been associated with the file.  In January 2010, the Board 
remanded the case for additional evidentiary and procedural 
development.  As will be discussed in length below, the matter is 
now properly returned to the Board for further appellate 
consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in July 2004.  The death certificate shows 
that the immediate causes of death were respiratory failure 
secondary to pneumonia and congestive failure (listed in that 
order), and that other significant conditions contributing to 
death but not resulting in the underlying cause were chronic 
renal failure or dialysis and diabetes. 

2.  At the time of the Veteran's death, service connection was in 
effect for sinusitis, left lacrimonasal stenosis, scars of the 
face and chest, neuritis of the left trigeminal nerve and a 
fractured nose at the time of his death.

3.  The preponderance of evidence is against a finding that a 
disability of service origin or a service-connected disability 
caused or contributed to the Veteran's death.

4.  The Veteran was not evaluated as being totally disabled as a 
result of a service-connected disability for 10 continuous years 
immediately preceding death, was not rated as being totally 
disabled continuously for a period of no less than five years 
from the date of discharge from active duty, nor was he a former 
prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.312 (2010).

2.  The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.22 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010); 38 C.F.R. § 3.159 (2010).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).  Moreover, such notice errors may instead be cured by 
issuance of a fully compliant notice, followed by readjudication 
of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (reaffirming that the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).
In addition, during the pendency of this claim, the Court held in 
Hupp v. Nicholson that 38 U.S.C.A. § 5103(a) notice for DIC cases 
generally must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held in Hupp 
that where a claimant submits a non-detailed DIC application, VA 
is not obligated to inform the claimant of the specific reasons 
why any claim made during the deceased Veteran's lifetime was not 
granted.  See id.

In this case, the Board finds that VCAA letters dated in 
September 2005, November 2006, and January 2010 substantially 
satisfied the notice requirements of the VCAA.  Specifically, the 
January 2010 letter explained that evidence was required showing 
that the condition that contributed to the Veteran's death was 
caused by an injury or disease that began in service.  All three 
letters also advised the appellant of her and VA's respective 
responsibilities under the VCAA.  The claims were thereafter 
readjudicated based on all the evidence in the November 2010 
supplemental statement of the case.  Although the letters did not 
specifically list the disabilities for which the Veteran had been 
awarded service connection, the appellant has demonstrated actual 
knowledge of his past awards in her statements and testimony 
before the undersigned.  See Board Hearing Tr. at 2.  In fact, 
she has consistently argued that the Veteran's service-connected 
sinusitis contributed to his death.  See id.; see also the 
October 2006 notice of disagreement.  Under these circumstances, 
the Board finds that any error in the content of the VCAA notice 
is harmless.

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claims, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, supra.  Accordingly, the Board finds that 
VA's duty to notify has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file includes service treatment 
records, relevant post-service VA and private treatment records, 
and a VA examination report.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate her claims, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The appellant was an active participant in the claims 
process, identifying relevant records and providing personal 
testimony.  Thus, she has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  

As noted above, this appeal was remanded for additional 
development in August 2008 and January 2010.  With the exception 
of obtaining the Veteran's private terminal records, all 
requested development in the Board's August 2008 and January 2010 
Remands was completed [VA outpatient records; the October 2009 
Travel Board hearing; the January 2010 VCAA notice letter; and 
the July 2010 VA examination].  As for the private terminal 
records, although the Board requested that such be obtained in 
January 2010, the appellant did not provide the necessary release 
for the Appeals Management Center to retrieve the records.  The 
appellant was specifically asked in a January 2010 letter to sign 
a release form provided, but she declined to assist in the 
development of the record.  Absent the appellant's authorization, 
VA is unable to obtain the necessary records.  The Board notes in 
this regard that "[t]he duty to assist is not always a one- way 
street.  If a veteran wishes help, he cannot passively wait for 
it in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Thus, the Board finds 
that VA has complied with the Board's remand directive with 
respect to obtaining private medical records to the best of its 
ability.  Another remand would not be a proper use of time or 
resources as the appellant has had several opportunities to 
provide the needed information and there is nothing in the record 
to suggest that she would provide the information if asked again.  
As such, the Board will move forward with its adjudication of 
this appeal based upon VA's substantial compliance with previous 
remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries v. Peake, 22 Vet. App. 97 (2008).
In all, the duty to assist has been fulfilled.

Service Connection for the Cause of the Veteran's Death

To warrant service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by active service was the principal or contributory 
cause of death.  38 U.S.C.A. § 1310 (West 2002 and Supp. 2010); 
38 C.F.R. § 3.312(a) (2010).  In order to constitute the 
principal cause of death, the service-connected disability must 
be one of the immediate or underlying causes of death or 
otherwise be etiologically related to the cause of death.  38 
C.F.R. § 3.312(b) (2010).  For a service-connected disability to 
constitute a contributory cause of death, it must be shown that 
it contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 U.S.C.A. § 
1310 (West 2002 and Supp. 2010); 38 C.F.R. § 3.312 (2010).

Where there are primary causes of death that by their nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, it would generally not be 
reasonable to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2010).

By way of background, the Board notes that, at the time of the 
Veteran's death, service connection was in effect for a number of 
disabilities stemming from an in-service plane crash: sinusitis 
at 30 percent disabling effective November 30, 1953; left 
lacrimonasal stenosis at 10 percent disabling effective April 27, 
1954; disfiguring facial scars at 10 percent disabling effective 
April 1, 1946; neuritis of the left trigeminal nerve at 10 
percent disabling effective January 14, 1956; and a scar of the 
left anterior chest and a fractured nose, both at noncompensably 
disabling effective April 1, 1946.  A combined rating of 40 
percent was in effect from November 30, 1953 to January 13, 1956; 
and a 50 percent rating was in effect beginning January 14, 1956.

The appellant asserts that the Veteran's service-connected 
chronic sinusitis and associated disabilities contributed to his 
respiratory failure and pneumonia, the primary causes of death 
listed on the Veteran's death certificate.  See the October 2006 
notice of disagreement.  At the October 2009 hearing before the 
undersigned, the Appellant and her son testified that the Veteran 
was not the same following an in-service plane crash.  They 
asserted that the Veteran's service-connected residuals stemming 
from that crash ultimately led to his death.  See Board Hearing 
Tr. at 4.  

The Board notes that the record does not indicate, nor does the 
appellant claim, that the Veteran's respiratory failure and 
pneumonia had their onset in service.  Instead, the first 
documented evidence of record of any respiratory problem is in a 
March 2000 VA outpatient record, in which the Veteran reported a 
recent bout of pneumonia.  In June 2000, the Veteran indicated 
that he previously smoked four packs of cigarettes per day, but 
had quit 25 years ago.  At that time he also reported a medical 
history of congestive heart failure and coronary artery disease, 
status post coronary artery bypass in 1993.  A December 2000 VA 
outpatient record notes a diagnosis of congestive heart failure 
and recent hospitalization for the same.  In June 2001, the 
Veteran reported a two-day hospital stay for breathing problems.  
He noted increased shortness of breath in June 2002, particularly 
with hills and stairs. In December 2002, a diagnosis of chronic 
renal insufficiency was rendered, which required dialysis.  

As noted above, the Veteran died in July 2004, and the death 
certificate shows that the immediate causes of death were 
respiratory failure secondary to pneumonia and congestive failure 
(listed in that order), and that other significant conditions 
contributing to death but not resulting in the underlying cause 
were chronic renal failure or dialysis and diabetes.

In January 2010, the Board sought a medical opinion as to whether 
the Veteran's service-connected disabilities caused or materially 
hastened his death.  In July 2010, a VA physician reviewed the 
claims file, noting the Veteran's service-connected disabilities 
and indicating that the Veteran's medical records also documented 
non service-connected Barrett's esophagus, colon cancer and renal 
failure.  He ultimately opined that it was less likely than not 
that the Veteran's death was precipitated by any of his service-
connected disabilities.

Given the evidence of record, the Board finds that the 
preponderance of the evidence weighs against a finding that the 
Veteran's death is related to service, as the record contains no 
competent medical evidence relating the Veteran's fatal pneumonia 
and congestive heart failure to his service-connected 
disabilities, including sinusitis.  Significantly, following 
review of the Veteran's claims file, the July 2010 VA physician 
opined to the contrary.

The Board is sympathetic to the appellant's loss, and 
acknowledges her lay contentions regarding the Veteran as well as 
the statements made by her son at the Board hearing.  Certainly, 
they are competent to describe the Veteran's observable 
symptomatology, and there are instances in which lay testimony 
can serve to establish an association between service and the 
claimed disability or death for the purpose of establishing 
service connection.  For example, a lay person may be competent 
to offer testimony on certain medical matters, such as describing 
symptoms observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  However, the Board 
finds that a lay person is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as the degree to 
which his service-connected sinusitis may have caused or 
materially hastened death.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).

Thus, the Board has certainly taken into account their 
observations of the Veteran, and the appellant's assertion that 
the Veteran's service-connected disabilities contributed to his 
development of pneumonia and congestive heart failure.  However, 
the Board ultimately places far more probative weight on the 
opinion of the competent health care specialist than on the lay 
assertions of the appellant and her son.

In short, for the reasons expressed above, the Board concludes 
that the preponderance of evidence is against granting service 
connection for the Veteran's cause of death, and the benefit of 
the doubt rule provided in 38 U.S.C.A. § 5107(b) is not for 
application as there is not an approximate balance of evidence.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

DIC Based on 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC where it is 
shown that a Veteran's death was not the result of willful 
misconduct, and at the time of death, the Veteran was receiving, 
or entitled to receive, compensation for a service-connected 
disability and meets the following criteria: (1) that the Veteran 
was continuously rated totally disabled for the 10 years 
immediately preceding death; (2) that the Veteran was rated 
totally disabled upon separation from service, was continuously 
so rated, and died at least five years after separation from 
service; or, (3) that the Veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  38 U.S.C.A. § 1318(b) 
(West 2002); 38 C.F.R. § 3.22 (a) (2010).  

Under 38 C.F.R. § 3.22, as amended, DIC benefits may not be 
awarded based on "hypothetical entitlement" to a total 
disability rating for 10 years preceding a veteran's death, no 
matter when the claim was filed.  See Rodriguez v. Peake, 511 
F.3d 1147, 1156 (Fed. Cir. 2008); Tarver v. Shinseki, 557 F.3d 
1371, 1374-77 (Fed. Cir. 2009).  An exception is provided in 38 
C.F.R. § 3.22(b)(1) if the appellant establishes that the Veteran 
would have received total disability compensation for a period of 
10 years preceding his death but for clear and unmistakable error 
(CUE) committed by VA in a prior decision during his lifetime.

As noted above, the Veteran service-connected disabilities have 
been rated 50 percent disabling for several decades.  He was not 
rated by VA as totally disabled.  Therefore, based on the 
evidence of record, the Board finds that the requirements of 38 
U.S.C.A. § 1318 for an award of DIC benefits are not met, as the 
Veteran was not evaluated as totally disabled during the 10-year 
period prior to his death.
Moreover, neither the Veteran, during his lifetime, nor the 
appellant successfully or specifically pled CUE in any rating 
action that would have entitled the Veteran to a total disability 
rating for period of 10 years preceding his death.  See Andre v. 
Principi, 301 F.3d 1354 (Fed. Cir. 2002) (holding that any claim 
of CUE must be pled with specificity).

In light of the above discussion, the Board concludes that the 
appellant's claim for DIC under 38 U.S.C.A. § 1318 must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to service connection for the cause of the Veteran's 
death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


